Wright, J.,
dissenting. I must dissent from the majority opinion because the Industrial Commission never properly considered whether Phillips’ injury resulted because of A-F Industries’ violation of a specific safety requirement. The majority’s focus on the extent of the evidence regarding causation begs the question of whether the commission ever considered the causation issue at all.
An additional award should not be made without a finding of a causal connection between the safety violation and Phillips’ injury. This court has previously recognized the necessity of establishing a causal connection between the violation and the injury. State, ex rel. Haines, v. Indus. Comm. (1972), 29 Ohio St. 2d 15, 17 [58 O.O.2d 70]. Section 35, Article II of the Ohio Constitution, which is the Industrial Commission’s authority to make such additional awards, sets forth the causation requirement:
“* * * Such board shall have full power and authority to hear and *141determine whether or not an injury, disease or death resulted because of the failure of the employer to comply with any specific requirement for the protection of the lives, health or safety of employes, enacted by the General Assembly or in the form of an order adopted by such board, and its decision shall be final; * * *. When it is found, upon hearing, that an injury, disease or death resulted because of such failure by the employer, such amount as shall be found to be just, * * * shall be added by the board, to the amount of the compensation that may be awarded on account of such injury * * (Emphasis added.)
In the case at bar, an informal hearing was held, pursuant to R.C. 4121.06, before staff hearing officer Jayne Beachler. Beachler’s order was subsequently affirmed by the commission. Beachler’s inter-office communication (“IOC”) to the commission was summarized by her finding that “claimant’s Application for Violation of a Specific Safety Requirement filed 12-11-81 be granted for the reason that the employer has violated IC-5-03.07(A).” Beachler did not discuss and made absolutely no findings in the IOC concerning the issue of causation. Despite Beachler’s failure to consider the causation issue, the commission affirmed an order which provided that it was the “finding of the Hearing Officer that the claimant’s injury was the result of the employer’s * * * [violation of IC-5-03.07(A)].”2 Because it simply failed to consider whether Phillips’ injury resulted because of the safety violation, the commission obviously abused its discretion in ordering an additional award.
In the case at bar, I do not take the position that the commission erred in its assessment of the evidence. I believe that the commission failed to consider an essential element of proof, i.e., causation. I would remand for a determination of whether a causal connection existed between the safety violation and Phillips’ injury.
Holmes, J., concurs in the foregoing dissenting opinion.

 Although I recognize that IC-5-03.07(A) must be complied with whether the operator assigned to work the machine is in the normal position or in other than the normal position, as here, the causal relationship between the safety violation and the injury must appear in the record and as a fact-finding of the commission.